Citation Nr: 0819338	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  96-31 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to an increased evaluation for lumbar disc 
excision and fusion syndrome with chronic muscular strain 
superimposed on postoperative stiffness and irritation and 
scarring, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel





INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1992.  He was born in

This appeal arose before the Board of Veterans' Appeals 
(Board) from a September 1995 rating action by the above 
Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2004, this case was considered by the Board on the 
then pending issues of (1) Whether new and material evidence 
has been submitted to reopen a claim of entitlement to 
service connection for a spastic colon and, if so, whether 
the reopened claim should be granted; (2) entitlement to 
service connection for rheumatoid arthritis; (3) entitlement 
to an initial evaluation for carpal tunnel of the right hand, 
evaluated as 10 percent disabling from October 1, 1992, to 
March 21, 2000, and 50 percent disabling thereafter; (4) 
entitlement to a higher initial evaluation for carpal tunnel 
of the left hand, evaluated as 10 percent disabling from 
October 1, 1992, to March 21, 2000, and 40 percent disabling 
thereafter; (5) entitlement to a rating in excess of 20 
percent for post lumbar disc excision and fusion syndrome, 
with chronic muscular strain superimposed on postoperative 
stiffness and irritation; (6) entitlement to a rating in 
excess of 10 percent for status post surgical arthrodesis of 
lunate to triquetrum of the right wrist, with chronic 
synovitis and earlier degenerative arthritis; and (7) 
entitlement to a rating in excess of 10 percent for tinnitus.

In the March 2004 decision, the Board granted issues ## 3, 4, 
and 6; and remanded the others for development.  

In rating action in March 2006, service connection was 
granted for rheumatoid arthritis and spastic colon, for which 
60 percent and 10 percent ratings were assigned, 
respectively.




As a result of various actions by Board and VARO, including 
during the pending appeal, the following are now also 
service-connected disabilities: rheumatoid arthritis, rated 
as 60 percent disabling; carpal tunnel syndrome, right, rated 
as 50 percent disabling; carpal tunnel syndrome, left, rated 
as 40 percent disabling; status post surgical arthrodesis of 
lunate to triquetrum, right wrist, with chronic synovitis and 
early degenerative arthritis (dominant), rated at 10 percent; 
tinnitus, rated at 10 percent; spastic colon, rated at 10 
percent; residuals, tender scar, status post surgical 
arthrodesis, rated at 10 percent; and mallet finger 
deformity, DIP joint, left middle finger, residuals of 
fractured distal phalanx of the right great toe, evaluated 
blood pressure and right inguinal hernia repair, each rated 
as noncompensably disabling.  A 100 percent combined rating 
has been in effect since March 22, 2000.

In March 2006, the Board again remanded the case on the sole 
remaining appellate issue, that shown on the first page, 
above.  After a VA examination, a supplemental statement of 
the case was issued which continued the denial of this claim.  
The case is again before the Board for appellate 
consideration.



FINDINGS OF FACT

1.  The veteran's service-connected low back disorder has 
been manifested by limitation of motion, grossly intact 
sensation, and pain on forward bending, weakened movement, 
and some fatigability, without neurological deficits 
involving the sciatic nerve; muscle strength is normal, and 
there is no atrophy or muscle spasm; and treatment by bed 
rest has not been prescribed by a physician.

2.  The veteran's 1/2" x 6-9" surgical scar is tender and 
somewhat numb.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 20 percent 
for a low back disorder characterized as lumbar disc excision 
and fusion syndrome, with chronic muscular strain 
superimposed on postoperative stiffness and irritation, have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, including §§ 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, DCs 5253 to 5243 
(2007).

2.  The criteria for a separate rating of 10 percent for 
residual scarring from back surgery have been met. 
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.118, Diagnostic Codes 7804 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

As noted above, the adjudicative history of this appeal has 
been quite convoluted, and much of the pending appeal has 
been resolved prior to the present decision.  As a result, 
since 1995, the veteran has been informed again and again of 
all pertinent requirements for supporting his claim, and in 
fact, the Board has twice remanded it for development along 
those lines.  

The Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Any other defect with respect to timing was harmless 
error.  See Mayfield, supra.  He was advised of his 
opportunities to submit additional evidence, after which 
additional data was obtained and entered into the record.  
The purpose behind the notice requirement has been satisfied, 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He has submitted additional data, and has 
indicated that he has no other information or evidence to 
give VA to substantiate the claim.

The Board is mindful of the new guidelines which have 
recently been issued by the Court of Appeals for Veterans 
Claims with regard to increased rating cases and mandatory 
notice, in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In this regard, the notifications to the veteran were 
entirely adequate to inform him, or any reasonable person for 
that matter, of what was required, and that he needed to 
provide evidence with regard to how his disabilities affect 
him in everyday, daily life; his responses confirm that he 
understood those ramifications and mandates.  There is no 
prejudicial error either alleged or shown. 

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
Neither the veteran nor his representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance.  

Development has taken place in this case, and various 
alternative ratings have been identified during the course of 
the present appeal.  In the aggregate, the veteran and his 
representative have demonstrated actual knowledge of and have 
acted on the information and evidence necessary to 
substantiate the pending claim.  See, e.g., Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced 
that appellant and representative had demonstrated actual 
knowledge of the information and evidence necessary to 
establish the claim) and related notification requirements 
have been fulfilled as contemplated in Vasques-Flores, supra. 

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the veteran was sent the information required 
by Dingess in a letter from the RO in May 2006.  Moreover, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Another remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

Finally, with further respect to Vazquez-Flores v. Peake, 
supra, the Board finds that every effort has been made to 
inform the veteran as to what is required for increased 
compensation for the herein concerned disabilities, under 
whatever alternate diagnostic codes might be available; and 
he has affirmatively indicated by his actions and words that 
he fully comprehends what is required.  

II.  Pertinent Criteria

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 C.F.R. § 4.1.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2. 

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, staged ratings are appropriate in an 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

During the pendency of the veteran's claim and appeal, the 
rating criteria for evaluating intervertebral disc syndrome 
were revised, effective from September 23, 2002.  See 67 Fed. 
Reg. 54,345-49 (Aug. 22, 2002); (codified at 38 C.F.R. 
§ 4.71a, DC 5293 (2003)).  In 2003, further amendments were 
made for evaluating disabilities of the spine.  See 68 Fed. 
Reg. 51,454-58 (Aug. 27, 2003) (now codified at 38 C.F.R. 
§ 4.71a, DCs 5235 to 5243 (2006)).  The latter amendment and 
a subsequent correction were made effective from 
September 26, 2003.  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of an appeal, 
the Board considers both the former and current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 
10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a 20 percent rating if 
it is moderate with recurring attacks.  A 40 percent 
evaluation is authorized for intervertebral disc syndrome if 
it is severe with recurrent attacks and intermittent relief.  
A 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, DC 
5293 (2002).

Under the interim revised criteria of DC 5293, effective 
September 23, 2002, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under 38 C.F.R. § 4.25 (combined rating 
tables) separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 4 weeks, but less than 
6 weeks, during the past 12 months.  A 20 percent evaluation 
is assigned for incapacitating episodes having a total 
duration of at least 2 weeks, but less than 4 weeks, during 
the past 12 months.

Note 1 provides that for the purposes of ratings under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and 
neurological signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  
Note 2 provides that when evaluating on the basis of chronic 
manifestations, we evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes, and evaluate neurological 
disabilities separately using evaluation criteria for the 
most appropriate neurological diagnostic code or codes.  38 
C.F.R. § 4.71a, DC 5293.

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, DC 
5295, under which lumbosacral strain warrants a 20 percent 
rating where there is muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position.  A 40 percent rating is warranted for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side; positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 20 
percent rating if it is moderate and a 40 percent rating if 
it is severe.  38 C.F.R. § 4.71a, DC 5292.  Also, ankylosis 
of the lumbar spine warrants a 40 percent evaluation if it is 
favorable, or a 50 percent evaluation if unfavorable. 38 
C.F.R. § 4.71a, DC 5289 (2003). Complete bony fixation 
(ankylosis) of the spine at an unfavorable angle with marked 
deformity and ankylosis of major joints or without other 
joint involvement warrants a 100 percent rating.  38 C.F.R. § 
4.71a, DC 5286.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  With respect to joints, in particular, the 
factors of disability reside in reductions of normal 
excursion of movements in different planes. Inquiry will be 
directed to more of less than normal movement, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse.  38 
C.F.R. § 4.45.

Under the criteria effective on and after September 26, 2003, 
lumbosacral strain and degenerative arthritis of the spine 
are rated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  38 
C.F.R. § 4.71a, DCs 5237 and 5242 (2006).  Intervertebral 
disc syndrome is rated under the general formula for rating 
diseases and injuries of the spine or based on incapacitating 
episodes (outlined above), whichever method results in the 
higher rating when all disabilities are combined under 38 
C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243 (2007).  Since 
this rating code itself contemplates limitation of motion, a 
separate rating for limitation of motion would not be 
warranted.  VAOPGCPREC 36-97 (Dec. 12, 1997).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent rating is warranted for 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
rating is warranted for unfavorable ankylosis of the entire 
spine.

There are several notes set out after the above diagnostic 
criteria, which provide the following:  First, associated 
objective neurological abnormalities are to be rated 
separately under an appropriate diagnostic code. Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion is 0 to 30 degrees, 
and left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is to 140 degrees.  Third, 
in exceptional cases, an examiner may state that, because of 
age, body habitus, neurological disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. § 
4.124(a).

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, DC 8520 (2007).

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees. The code section for intervertebral disc 
syndrome is now DC 5243, and associated objective 
neurological abnormalities (e.g., bladder and bowel 
impairment) are to evaluated separately.

Under the regulations in effect prior to July 31, 2002, 
disfiguring scars of the head, face or neck warrant a 
noncompensable evaluation if the disfigurement is slight or a 
10 percent evaluation if the disfigurement is moderate. 38 
C.F.R. § 4.118, Diagnostic Code 7800 (2001).  Superficial 
scars warrant a 10 percent evaluation if they are poorly 
nourished and subject to repeated ulceration or if they are 
tender and painful on objective demonstration.  Scars may 
also be rated based on limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
and 7805 (2001).

The revised Diagnostic Code 7800 provides that disfigurement 
of the head, face, or neck, where shown by one characteristic 
of disfigurement warrants a 10 percent rating. Note (1) 
provides that the eight characteristics of disfigurement are: 
scar five or more inches (13 or more cm.) in length; scar at 
least one-quarter inch (0.6 cm.) wide at widest part; surface 
contour of scar elevated or depressed on palpation; scar 
adherent to underlying tissue; skin hypo-or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); underlying 
soft tissue missing in an area exceeding six square inches 
(39 sq. cm.); skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  Note (2) states: 
Rate tissue loss of the auricle under Diagnostic Code 6207 
(loss of auricle) and anatomical loss of the eye under 
Diagnostic Code 6061 (anatomical loss of both eyes) or 
Diagnostic Code 6063 (anatomical loss of one eye), as 
appropriate.  Note (3) states to take into consideration 
unretouched color photographs when evaluating under these 
criteria. 67 Fed. Reg. 49,596 (July 31, 2002) (to be codified 
at 38 C.F.R. § 4.118, Diagnostic Code 7800). 

Under the new criteria, Diagnostic Code 7801 directs that 
scars other than on the head, face, or neck that are deep or 
cause limited motion are evaluated as 10 percent disabling 
for areas exceeding 6 square inches, 20 percent disabling for 
areas exceeding 12 square inches, 30 percent disabling for 
areas exceeding 72 square inches, and 40 percent disabling 
for areas exceeding 144 square inches.  Notes following the 
rating criteria explain (1) scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of the extremities or trunk, will be rated 
separately and combined in accordance with 38 C.F.R. § 4.25, 
and (2) a deep scar is one associated with underlying soft 
tissue damage.  38 C.F.R. Part 4 (2005).

Diagnostic Code 7802 provides that scars other than head, 
face, or neck scars that are superficial and do not cause 
limited motion will be rated as 10 percent disabling for 
areas of 144 square inches or greater.  Notes following the 
rating criteria explain (1) scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of the extremities or trunk, will be rated 
separately and combined in accordance with 38 C.F.R. § 4.25, 
and (2) a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. Part 4 (2005).

Diagnostic Code 7803 notes that unstable superficial scars 
are evaluated as 10 percent disabling.  Note (1) following 
indicates that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar. 
Note (2) indicates that a superficial scar is one not 
associated with underlying soft tissue damage. 38 C.F.R. Part 
4 (2005).  The next code, DC 7804, provides that superficial 
scars that are painful on examination are rated as 10 percent 
disabling. Note (1) following states that a superficial scar 
is one not associated with underlying soft tissue damage.  
Note (2) states that in this case, a 10 percent evaluation 
will be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable evaluation (see 38 C.F.R. § 4.68 of this part on 
the amputation rule).  Finally, Diagnostic Code 7805 directs 
that other scars shall be rated on the limitation of function 
of the affected part.  

Under the old criteria, Diagnostic Code 7803 afforded a 10 
percent evaluation for a scar, regardless of measurement, 
that was superficial, poorly nourished, or characterized by 
repeated ulceration.  DC 7804 awarded 10 percent for a 
superficial scar that was tender and painful upon objective 
observations, regardless of measurement.  DC 7805 does not 
differ, directing that other scars be evaluated on the 
limitation of the function of the part affected.  38 C.F.R. 
Part 4 (2001).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  In each of 
the following instances, pertinent evidence will be 
delineated and all of the entire evidence of record has been 
reviewed.  However, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).


III.  Factual Background and Analysis

Earlier reports and evaluations for the veteran's back are in 
the file for comparative purposes.

On VA examination in August 2002, in addition to his other 
myriad orthopedic complaints, he said that he had no problems 
with his upper back, but his mid-back had occasional pain, 
and the lower back had chronic severe pain.  He would have 
flare-ups of his back problems with things such as yard work 
or bending.  These would occur about twice a week, and were 
usually improved by resting for an hour.

On examination, he was able to walk on his heels and toes.  
He could flex forward and reach to the lower tibia.  
Percussion of the flexed spine was painful at L-5.  Back 
motion allowed flexion to 85 degrees, extension to 10 
degrees, rotation and lateral bending, bilaterally all to 25 
degrees.  There was moderate pain with these movements.  
Alignment of the spine was "OK".  The low back had a well 
healed surgical scar of about 9".  In a sitting position, 
rotation improved to 40/40.  Reflexes were normal at ankles 
and knees.  There was no muscle atrophy and straight leg 
raising was easily tolerated to 80 degrees.

X-rays showed surgical arthrodesis from L-4 to the sacrum 
with fixation metal in place.  There was disc degeneration at 
multiple levels in the lumbar spine.

A private physician reported that the veteran complained of 
back pain in November 2005.

On VA examination at the rheumatology clinic in February 
2006, the veteran was again noted to have multiple joint 
problems for which he took medications.  Diagnosis was 
rheumatoid arthritis, but there were no specific findings 
with regard to his back.

Pursuant to the Board's 2006 remand, the veteran was given a 
special VA evaluation in December 2006, the complete report 
from which is in the file.  An addendum was filed in January 
2007 to the effect that the file had been reviewed.  The 
veteran said that he had previously worked as a mechanic, but 
had not done so since abut 1995 primarily because of his back 
pain and rheumatoid arthritis.  He was able to drive for 
about 30-40 minutes, limited by increasing back pain.  
Walking was limited to 5 minutes by back and foot pain. He 
was obtaining some relief from the rheumatoid arthritis 
medications.  His back pain caused some weakness and easy 
fatigue.  He had flare-ups with activity like driving, 
standing, walking, etc., on a daily basis; but had not 
noticed impairment of coordination.  

On examination, he was able to walk on his heels and toes.  
He could flex forward and reach the feet.  Percussion of the 
flexed spine was painful at L-5.  Back motion allowed flexion 
to 80 degrees, extension to 5 degrees, rotation and lateral 
bending, bilaterally all to 20/20 and 25/20 degrees.  There 
was moderate pain with these movements.  In a sitting 
position, rotation improved to 30/30.  Reflexes were normal 
at ankles and knees..  There was mild muscle spasm in the 
back and moderate low back tenderness at L-5.  There were two  
surgical scars, one midline was 1/2" x 6" and at the iliac 
crest was 1/2" x 21/2", described as exhibiting mild numbness 
and tenderness.  

Neurologically, reflexes were normal.  Straight leg raising 
was tolerated to 80 degrees.  Further neurological 
examination was not undertaken because the veteran denied 
having any neurological symptoms except for numbness in his 
toes which he said he had been told was due to his rheumatoid 
problems not his back disability.  It was noted that he 
occasionally had bed rest for his back, when he went to bed 
for a day or so on his own, not as prescribed, with bad 
flare-ups.  These would happen about 1-2 times a year.  

In assessing the veteran's low back disability, there are 
clinical records which show that his low back disorder has 
been manifested by limitation of motion, grossly intact 
sensation, and pain on forward bending, weakened movement, 
and some fatigability, without neurological deficits 
involving the sciatic nerve; muscle strength is normal, and 
there is no atrophy or significant chronic muscle spasm; and 
treatment by bed rest has not been prescribed by a physician.  
These symptoms more often than not reasonably justify the 20 
percent assigned, but no more.  In that regard, the evidence 
is not equivocal and a reasonable doubt is not raised. 

Parenthetically, it should be noted, however, that much of 
his multiple joint problems, not excluding his back, are 
covered in the separate 60 percent rating assigned for his 
rheumatoid arthritis.  This is a systemic problem, of course, 
and with the resolution of the previously pending appellate 
question thereon, that ends the Board's current appellate 
involvement.  Nonetheless, he is also collaterally 
compensated for the systemic impact on his arthritis as it 
affects his back in that manner.

However, with regard to his surgical scarring, the finding 
that the 6-9" (depending on the examiner measuring it) x 1/2" 
or so, scar is numb as well as tender raises a reasonable 
doubt as to his entitlement to a compensable rating which 
must be resolved in his favor, and a separate 10 percent 
rating is warranted.   

IV.  Additional Considerations

The Board has also considered whether the veteran's service-
connected back problems warrant referral to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for assignment of an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment.  See 38 C.F.R. § 3.321(b)(1).

The governing criterion for the award of an extra-schedular 
rating is a finding that the case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards. 

There is no question but that the veteran's overall 
disability impacts him occupationally and socially, but he 
has had no recent hospitalizations for the back problem.  
Moreover, as discussed above, his functional occupational 
problems are addressed in the schedular ratings.  The Board 
concludes that referral of this case for assignment of an 
extra-schedular evaluation is not warranted, because the 
schedular rating criteria are adequate for evaluating this 
case.  See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 
Floyd v. Brown, 9 Vet. App. 94-96 (1996).


ORDER

Entitlement to an initial rating in excess of 20 percent for 
lumbar disc excision and fusion syndrome, with chronic 
muscular strain superimposed on postoperative stiffness and 
irritation, is denied.

Entitlement to a separate 10 percent rating for tender scar 
of the back is granted, subject to the regulatory criteria 
relating to the payment of monetary awards.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


